Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Irina Sullivan on July 26, 2022.

The application has been amended as follows: 

1.   A food preparation appliance comprising: 
a food preparation container defining a through passage; 
a rotatable tool disposed within an interior of the food preparation container and configured to rotate about a rotation axis extending through a center of the passage to chop or mix a food inside the food preparation container; 
a shaft arranged to extend through the passage, wherein the shaft is configured to engage the tool inside the food preparation container to drive the tool, and 
a locking mechanism including 
a locking element disposed within the food preparation container and configured to lock the tool to the shaft such that the shaft is engaged to drive the tool and to release the tool from the shaft to disengage the shaft from the tool, 
an actuating element disposed to actuate the locking element via a connecting means to cause the locking element to one of lock the tool to the shaft and release the tool from the shaft, wherein the actuating element and the connecting means interconnect with one another to form an L shape along a plane extending longitudinally relative to the axis of rotation, wherein the connecting means and the locking element interconnect with one another to form an L shape along the plane, wherein the actuating element, the connecting means, and the locking element are sequentially coupled with one another form a U shape along the plane, and wherein at least a portion of the actuating element extends outside the interior of the food preparation container, and 
an anchoring assembly including 
an anchoring element disposed between the locking element and actuating element such that the actuating element and the locking element are movable relative to the anchoring element, -Page 2of16-Application No. 16/410,653 Art Unit 3725 
an anchoring device configured to engage the anchoring element to releasably couple the anchoring element to the food preparation container when a first non-rotationally symmetrical outer contour of the anchoring device engages in a form-fitting rotatable manner a non-rotationally symmetrical inner contour defining the passage of the food preparation container, and 
an anchoring ring, wherein the anchoring device defines at least one slot opening for receiving in an axial form-fitting manner at least a portion of the anchoring ring therewithin, and wherein the anchoring device is configured to releasably couple the anchoring element to the food preparation container when the portion of the anchoring ring is disposed within the at least one slot opening of the anchoring device.

8.     The food preparation appliance according to claim 1, wherein the actuating element is configured to actuate the locking element to move the locking element into one of a locking position to cause the locking element to lock the tool to the shaft and a release position to cause the locking element to release the tool from the shaft.

9.     The food preparation appliance according to claim 8, further comprising a tool connecting element positioned such that the shaft engages the tool to drive the tool via the tool connecting element, the locking element is configured to engage detents of the tool connecting element to lock the tool to the shaft in an axially fixed form-fitting manner when the locking element is in the locking position.

13.     The food preparation appliance according to claim 11, wherein the actuating element is configured to rotate to change the position of the locking element from the release position into the locking position, wherein the clamping means includes a ramp-shaped detent contour, and wherein the ramp-shaped detent contour of the clamping means is configured to engage the actuating element to cause the actuating element to, simultaneously with rotating, slide along the rotation axis in a first direction opposite to a second direction of the prestressing force of the clamping means.

14.      The food preparation appliance according to claim 8, wherein the locking mechanism includes an actuation means disposed within a base part, wherein the base part is configured to operatively engage at least a portion of the food preparation container, and wherein the actuation means is configured to engage the actuating element to cause the actuating element to rotatably move the locking element into the locking position to -Page 4of16-Application No. 16/410,653Art Unit 3725lock the tool to the shaft and rotatably move the locking element out of the locking position and into the release position to unlock the tool from the shaft.

16.     A food preparation appliance comprising: 
a food preparation container defining a through passage; 
a rotatable tool disposed within an interior of the food preparation container and configured to rotate about a rotation axis extending through a center of the passage to chop or mix a food inside the food preparation container; 
a shaft arranged to extend through the passage, wherein the shaft engages the tool inside the food preparation container to drive the tool; and 
a locking mechanism including 
a locking element disposed within the food preparation container and configured to lock the tool to the shaft such that the shaft is engaged to drive the tool and to release the tool from the shaft to disengage the shaft from the tool, 
an actuating element disposed to actuate the locking element via a connecting means to cause the locking element to one of lock the tool to the shaft and release the tool from the shaft, wherein the actuating element and the connecting means interconnect with one another to form an L shape along a plane extending longitudinally relative to the axis of rotation, wherein the connecting means and the locking element interconnect with one another to form an L shape along the plane, wherein the actuating element, the connecting means, and the locking element are sequentially coupled with one another form a U shape along the plane, and wherein at least a portion of the actuating element extends outside the interior of the food preparation container, and 
an anchoring assembly including 
an anchoring element disposed between the locking element and actuating element such that the actuating element and the locking element are movable relative to the anchoring element, and 
an anchoring device configured to engage the anchoring element to releasably couple the anchoring element to the food preparation container when a first non-rotationally symmetrical outer contour of the anchoring device engages in a form-fitting rotatable manner a non-rotationally symmetrical inner contour defining the passage of the food preparation container, wherein the anchoring element has a second non-rotationally symmetrical outer contour for the form-fitting, rotationally coupled fixing of a tool connecting element, and wherein the tool connecting element comprises a non-rotationally symmetrical inner contour, which is configured such that the tool connecting element is slidable onto the second non-rotationally symmetrical outer contour.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to include the allowable subject matter of previous claim 6, claim 15 has been amended to include the allowable subject matter of previous claims 6 and 12, and claim 16 includes the allowable subject matter of previous claim 12.  The allowability of these claim features is discussed on pages 15-16 of the Non-Final Office Action dated March 28, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725